Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark A. Ussai on August 5, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 5, line 3, “set needles” has been changed to read - -set of needles- -.
Claim 5, line 4, “is” has been changed to - -are- -.
Claim 6, line 3, a period has been inserted after “needles” and the remainder of line 3 and all of line 4 has been deleted.
Claim 11, line 5, has been amended to read - -of the outer cylindrical sleeve, the shoulder being displaced from axial ends of the outer cylindrical sleeve and the shoulder having an inside diameter;- -
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach nor render obvious the packaging sleeve arrangement including the two packaging sleeves recited by the claims, each having a shoulder and positioned on the first set of needles in the configuration set forth in the claim.  Regarding claim 11, the examiner’s amendment above overcomes the newly cited documents as the amendment provides a defined location for the shoulder, the prior art of record does not show a sleeve with a shoulder displaced from the axial ends while also meeting the diameter relationship between the shoulder and inner sleeve recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656